Citation Nr: 1207705	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gynecological disorder claimed as cervical carcinoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 1990. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

In October 2010, the Board remanded this matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The RO previously issued a rating decision in February 2004 denying the Veteran's original claim of service connection for irregular menses.  After the Veteran filed a timely notice of disagreement (NOD), the RO issued a statement of the case (SOC) in July 2005 addressing the issue.  The claims file contains no further correspondence from the Veteran within 60 days of the July 2005 SOC that may be construed, even upon a liberal reading, as a substantive appeal.  Thus, the original claim of service connection for irregular menses is not presently in appellate status before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented")

Moreover, the instant appeal presents a new and materially distinct factual basis from the prior of service connection for irregular menses.  Thus, the instant appeal involves a new claim rather than a petition to reopen the prior claim of service connection for irregular menses.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

In June 2009 correspondence, the Veteran withdrew a request for a Board hearing.



FINDINGS OF FACT

1.  The Veteran served on active service in the Southwest Asia theater of operations during the Persian Gulf War, but was diagnosed with cervical carcinoma in-situ, which is a known clinical diagnosis.

2.  The Veteran's cervical carcinoma in situ is shown by the weight of the more probative evidence of record to be attributable to an intercurrent cause, rather than any event, circumstance, or injury during her active duty service or a service-connected disability.  


CONCLUSION OF LAW

The weight of the evidence is against a finding that a gynecological disorder, manifested by cervical carcinoma in-situ, is due to disease or injury that was incurred in or aggravated by active service or is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 explained what type of information and evidence was needed to establish a disability rating and effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the Veteran before the March 2005 rating decision on appeal, the claim was fully developed and then readjudicated most recently in a October 2011 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified pertinent to the claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

The evidence of record, including an October 2007 VA treatment record, indicates that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The SSA records have not been obtained.  Generally, VA's duty to assist requires that all relevant records be obtained.  SSA records are relevant, and VA must obtain the SSA records, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, the Veteran has not identified, and the record does not indicate, that the SSA decision pertains to her claimed cervical cancer or that the SSA records may otherwise relate to the disorder.  Consequently, the Board need not remand this matter in order to attempt to obtain the SSA records.  See Golz, 590 F.3d. at 1323. 

Otherwise, the Veteran was afforded a VA examination in January 2005, followed by an addendum opinion issued in November 2010.  The Board finds that the VA examination, when considered together with the addendum opinion, is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, including her lay assertions and current complaints, and because it describes the claimed disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the October 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to contact the examiner that conducted the January 2005 VA examination to provide an opinion addressing whether the Veteran's development of cervical carcinoma may be etiologically related to exposure to known carcinogens commonly found in jet fuel.  As indicated, this was accomplished by a November 2010 addendum opinion issued by the VA examiner who performed the examination in January 2005.  

Thereafter, the RO readjudicated the matter in an October 2011 supplemental statement of the case (SSOC), as directed by the Board.  

In sum, the Board finds that there was substantial compliance with the October 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a gynecological disorder, claimed as cervical cancer. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

Service connection may also be established under 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Service connection may be warranted where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (a) an undiagnosed illness; or (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; or (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 38 C.F.R. § 3.317(a)(2)(i).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the instant case, the evidence of record establishes a current diagnosis.  In particular, the medical evidence includes results of a December 2003 private (non-VA) Pap smear, which revealed findings of high grade squamous intraepithelial lesion (HSIL) encompassing moderate and severe dysplasia.  A biopsy later in December 2003 revealed carcinoma in situ (CIN III) with endocervical glandular extensions.  This diagnosis was confirmed clinically in January 2004.  Shortly thereafter, the Veteran underwent a total abdominal hysterectomy and left salpingo-oophorectomy in October 2004.  

Also of significance, earlier private laboratory testing results, from September 2002, first document that the Veteran was positive for the cytomegalovirus (CMV), which, according to Stedmans Medical Dictionary, 27th Edition, is a form of the herpesvirus.  

The above facts are not in dispute.  Thus, the evidence of record unequivocally establishes a diagnosis during the pendency of the appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Consequently, the remaining question in this appeal concerns whether her diagnosis is etiologically related to any event, circumstance, or condition of  active duty service.  

In this regard, the Veteran has presented three alternative theories of entitlement in support of her claim.  The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

First, as shown by her February 2006 NOD, she contends that her cervical cancer may have begun, albeit undetected, during active duty service.  Second, as she wrote in her November 2006 substantive appeal, she was exposed to numerous carcinogenic chemicals during service, which she feels could have caused her cancer.  Third, she wrote in July 2003 that she was exposed to environmental hazards during the Gulf War.

The Board notes that the evidence of record also raises the question of whether the disorder may be secondary to a history of irregular menses, as contemplated by 38 C.F.R. § 3.310.  

The Board finds, after careful consideration, that the weight of the more probative evidence of record is against the claim on all theories of entitlement, for the following reasons.  

As an initial matter, the Board notes that the Veteran is not presently service-connected for irregular menses.  As indicated in the Introduction section herein above, her claim of service connection for irregular menses was previously denied by the RO, and that decision became final in September 2005 (60 days from a July 2005 SOC adjudicating the issue) due to the absence of a timely VA Form 9 (substantive appeal).  Accordingly, service connection for cervical cancer secondary to irregular menses is not warranted.  See 38 C.F.R. § 3.310.

Likewise, the Veteran's official service department records confirm that she served in the Persian Gulf from August 2, 1990, to December 7, 1990.  However, carcinoma in situ is a known clinical diagnosis.  Thus, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317, concerning undiagnosed illnesses in Persian Gulf veterans.  Such is also not a medically unexplained chronic multi-symptom illness as contemplated by those provisions.

Regarding the remaining theories of entitlement, her service treatment records (STRs) substantiate her exposure to hazardous chemicals.  In fact, she was treated in May 1988 for a rash on her neck and forearms for two days after exposure to JP-4.  Then, she became pregnant in 1989.  In connection with her pregnancy, she underwent a bioenvironmental engineering evaluation in June 1989.  This evaluation revealed that she worked with JP-4, hydrazine, assorted paints, isopropyl alcohol, adhesives, talc powers, and potassium iodide.  

Similarly, the Veteran underwent an occupational health examination in March 1990, which also found that she had potential exposure to JP-4 and benzene.  It was noted that benzene was a suspected carcinogen, and JP-4 may cause dermatitis with prolonged skin exposure.  On clinical testing, hydrazine was not detected, although benzene was detected at 1.83 mg/m3 RT.  Controls were noted to include rubber gloves/aprons, goggles, and coveralls.

Finally, the STRs include gynecological evaluations from March 1987 and May 1987 revealing no clinical abnormality.  In July 1988, by comparison, she was treated for menstrual cramps, and she gave a history of dysmenorrhea in the past.  Then in March 1989, she was treated for symptoms of trichomonas vaginitis.  

(The Board notes that the Veteran completed a medical history questionnaire in March 1989 in connection with the OB/GYN examination.  On the questionnaire, she endorsed having a history of cancer.  Notably, other similar questionnaires in the STRs show that she endorsed a family history of cancer.  Thus, the March 1989 questionnaire is more consistent with a misunderstanding on her part.  Furthermore, there is no other indication in the STRs of the Veteran herself having a history of cancer, including during the same March 1989 OB/GYN examination.)

Shortly thereafter, in May 1989, she was treated for yeast vaginitis.  Laboratory testing results from that time were positive for pregnancy and reactive for chlamydiazyme.  After the pregnancy, a gynecological examination performed in January 1990 showed endocervical cells with inflammation and associated cervical changes.  On further evaluation in February 1990, however, gynecological examination was normal.  Finally, in connection with her discharge examination, a urinalysis was attempted in November 1990.  The results showed trace bacteria, many epithelial cells, noted as "HPF," and trace leukocytes, although the sample was found to be not a clean check.  

Thus, Veteran's STRs thus establish that she had service in the Persian Gulf War; was exposed to hazardous chemicals throughout her service, despite wearing protective equipment; and had ongoing treatment for gynecological symptoms.  The STRs do not, however, show any indication that cervical cancer had its direct onset during service.  

The Veteran also does not maintain that symptoms of cervical cancer were continuous after her service discharge in December 1990 or until more proximate in time to the clinical diagnosis nearly thirteen years after her service separation.  The passage of many years between discharge from active service and the medical documentation of the Veteran's claimed cervical carcinoma in situ is some evidence weighing against the claim of service connection.  See 38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges the opinions of the Veteran and her representative, such as that in a February 2006 statement, indicating that "[c]ervical cancer is a very slow progressing cancer" such that her cancer may have been undetected during service consistent with the November 1990 lab results noting "not a clean catch."  The representative also observed in February 2006 that it was the Veteran's contention that the precursors to cancer, including HPV, may have been present during service.  

The Board notes that the question of whether cervical cancer (or its precursors) may have been present, but undiagnosed, during service is a complex medical question not capable of lay observation, and neither the Veteran nor her service organization representative is shown to be a medical professional.  Thus, their assertions, while credible, are not competent evidence addressing the medical questions involved in this case.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Also potentially favorable to the claim, the medical evidence, as indicated, includes a December 2003 report showing the results of a Pap smear.  A careful reading of this report reveals a handwritten notation of "No menses 15 yrs ago." The Board notes that 15 years prior to December 2003 would be contemporaneous with the Veteran's active duty service.  No further explanation is provided, however, and the Board is unable to draw any inferences, whether favorable or unfavorable, from this notation.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, this notation does not support her appeal.  

In connection with the instant claim, the Veteran underwent a VA gynecological examination in January 2005 to directly address the medical questions raised in this appeal.  

In particular, the January 2005 VA examiner thoroughly reviewed the pertinent history of the case, including the Veteran's STRs, but explained that he could find no abnormal Pap smears on review of her medical records.  The VA examiner also noted that the Veteran gave a history of irregular periods during service, but no other gynecological problems.  The VA examiner also noted the post-service history, including the hysterectomy.  Finally, the VA examiner performed a thorough clinical evaluation.  Based on this background, the VA examiner's diagnosis was normal gynecological examination, status post total abdominal hysterectomy, left salpingo-oophorectomy for carcinoma in situ of the uteri cervix.  The VA examiner then offered his impression that the Veteran "has no GYN problems that would be covered under the Compensation and Pension category," and that the Veteran's recent surgery was not related to any problems that occurred during her service.  

The same examiner then issued an addendum in November 2010.  The VA examiner expressly noted that he reviewed the Veteran's medical records.  As such, he again recorded the Veteran's pertinent post-service history.  The VA examiner then explained that the Veteran's diagnosis is not cervical carcinoma, but carcinoma in situ, which he explained as the stage before invasive cervical cancer, which is the diagnosis of cervical carcinoma.  The VA examiner then reiterated that he found no evidence for abnormal Pap smears during service, and the only known causative factor of cervical cancer is human papilloma virus (HPV) exposure, especially the high risk human papilloma viruses.  The examiner further explained that smoking and HPV can very well be co-factors in the progression of true cervical carcinoma.  He knew of no reports in the literature that showed support for the contention that jet fuel exposure could lead to cervical carcinoma.  Furthermore, he discussed the matter with some of his peers, and they also stated that there is no evidence that jet fuel exposure is a causative factor in cervical carcinoma.  For these reasons, it was the examiner's opinion that it is less likely as not that the Veteran's cervical carcinoma in situ was caused by jet fuel exposure during service.

The Board notes that the January 2005 VA examination, when considered with the November 2010 addendum, is highly persuasive evidence addressing the medical questions of both (1) whether the Veteran's cervical carcinoma in situ may have had its direct onset during service and (2) whether it may be related to chemical exposures during service.  Importantly, the VA examiner's opinions were based on an accurate factual history and were clearly and unequivocally stated.  Moreover, the VA examiner provided a well-reasoned discussion supporting these conclusions in the November 2010 addendum.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Most significantly, the VA examiner observed that although the only known causative factor of cervical cancer is human papilloma virus exposure, there was no evidence of abnormal Pap smears during the Veteran's service.  This is consistent with the evidence of record showing a diagnosis of the cytomegalovirus, a type of herpesvirus, but not during service or for many years thereafter.  Furthermore, the VA examiner directly explained his basis for why the Veteran's jet fuel exposure was not likely a cause of the carcinoma in situ, including a discussion of this question with his peers.  

In contrast to the VA examiner's opinion, a private physician wrote in an April 2006 letter that the Veteran, as his patient, had experienced reproductive health problems, "which may be related to chemical exposure she experienced during her service."  He noted that she had had dysfunctional bleeding and cervical dysplasia, resulting in a hysterectomy, which showed a pathology of carcinoma in situ.  He then reiterated that "[f]rom information she has given me, there may be a relationship with her problems and the exposure, of course other possibilities exist.  I am not an expert in chemical exposure and its carcinogens, but I know there is a distinct possibility of a relationship."  

The Board notes that this April 2006 opinion is entirely favorable to the Veteran's claim.  However, it has minimal probative value for two reasons.  

First, the factual basis for the opinion is unclear.  The physician noted that he relied on the information provded by the Veteran, but there is no indication that he reviewed her medical records, such as the STRs.  Generally, a physician need not review a veteran's actual medical records, and the Board does not doubt, in this case, that the Veteran likely gave a reliable account of her history to the physician.  See Nieves-Rodriguez, 22 Vet. App. at 304.  However, her STRs contain specific and detailed medical findings that are highly significant, as demonstrated by the VA examiner's January 2005 and November 2010 opinions.  It is unlikely that the Veteran was able to convey to the private physician all of the pertinent details contained in the STRs to the degree necessary to ensure that the physician was fully and accurately informed of all material facts.  Thus, the probative weight of the private physician's April 2006 opinion is diminished on this basis.  See id.

Second, and more significantly, the private physician's April 2006 opinion is equivocal in nature and expressed in speculative language.  To reiterate, the physician opined that there "may" be a relationship between the Veteran's carcinoma in situ and her chemical exposure during service.  This opinion necessarily implies that there may also not be such a relationship.  In fact, the physician acknowledged that "of course other possibilities exist."  Thus, his opinion is not inconsistent with, and does not directly controvert, the VA examiner's opinion attributing the disorder to HPV.  In other words, the private physician's April 2006 opinion does not provide the degree of certainty required to favorably support the Veteran's claim.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For these two reasons, the private physician's April 2006 opinion is found to have slight probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, there is some evidence supporting the Veteran's claim.  In particular, the evidence confirms that she was exposed to hazardous chemicals during service and was treated for gynecological symptoms, including irregular menses.  She is not service-connected for irregular menses, however, and carcinoma in situ is a known clinical diagnosis.  More significantly, the more probative evidence of record, particularly the January 2005 and November 2010 VA examinations, shows that it is less likely than not that the Veteran's carcinoma in situ is due to any event or circumstance during her active duty service.  Rather, this evidence establishes that it is more likely than not that the disorder is due to a HPV, which is first shown by the evidence in this case many years after the Veteran's service separation.  See 38 C.F.R. § 3.303(b) (service connection is unavailable when a disease is shown to be attributable to an intercurrent cause).  

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for cervical cancer, manifested by carcinoma in-situ.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for cervical cancer, manifested by cervical carcinoma in-situ, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


